Title: Thomas Jefferson to John Wayles Eppes, 6 March 1817
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            
              Dear Sir
              Monticello
Mar. 6. 17.
            
            I have detained Martin a little longer than you intended because my waggons were to set off this day for Bedford and I concluded to send him with the work he had done by one of them. it was but one day’s journey of their way, and saves your waggon a trip of 5. days to come for them. by Martin’s count there are 129. knobs. their tops will require to be kept well painted, as they present the end of the grain to the weather.
            I send you also the dial I promised to make you. I calculated the hourlines, and adapted the gnomon to the latitude of Willis’s mountain, as I found it by the last observation & with the best instrument, which latitude is marked on the dial. I inclose directions for setting it.
            Mrs Eppes will recieve herewith a box containing some calycanthuses, prickly locusts (Robinia hispida) a Snowberry bush and the sweet-scented curran. the two last were brought from the Pacific ocean by Lewis & Clarke. the snowberry is beautiful in autumn & winter by it’s bunches of snow white berries. I send in a paper some sprout kale to be sowed and transplanted as cabbage. it is to remain in it’s place during winter, and will give 2. or 3. successive crops of sprouts from the beginning of December to April, and is a fine, tender, sweet winter vegetable.   a letter from mr Burton informs me he has been so kind as to take measures to procure me a cask of Scupernong. Francis has gone on diligently with his Spanish, and in a month more will be sufficiently master of it not to lose it. he will then return to you. mr Wood wishes very much to have him, having been greatly pleased with him at Poplar forest. he is undoubtedly our best Grecian, and will pay particular attention to Francis. on account of health I much wish he had opened his school at Lynchburg. however his vacation is during the sickly months. present me respectfully to mrs Eppes and be assured of my constant & affectionate attachment & respect
            Th: Jefferson
          
          
            P. S. I have just recollected that mrs Eppes asked for some figs. I have therefore had put into the box some of the a purple fig deemed very fine, but some also of a white fig which I brought from Marseilles superior to any thing of the kind I have ever seen. we have also found a single Halesia plant, the only one I have except the mother bush. it is the most magnificent flowering shrub I have ever seen. mine is 15. or 20.f. high and 30.f. diameter
          
        